The only portion of the decree of the Chancery Court being reversed by the majority opinion is that portion which allows bonds to be voted at a special election. I submit that the decree should be affirmed in its entirety, because I believe the special election feature of Act No. 28 of 1933 was not varied by Constitutional Amendment No. 40. Here are my reasons for such conclusion.
Amendment No. 40 allows school districts at each annual election to vote a tax "for the retirement of existing indebtedness." The amendment also says that the school board shall submit a proposed budget which must include "the rate under any continuing levy for the retirement of indebtedness." So the amendment No. 40 recognizes that there may be a continuing levy for the retirement of indebtedness. The said amendment No. 40 omits any procedure for voting such continuing *Page 775 
levy even though it recognizes it. Such omission was evidently because Act No. 28 of 1933 provided the necessary procedure for voting a continuing levy. Unless we allow Act No. 28 of 1933 to stand, then Amendment 40 has language in it — that is regarding "continuing levy" — that is meaningless. So, I submit that Amendment No. 40 was worded in the light of the continuing existence of the said Act No. 28. Said Act No. 28 allows the voting of the continuing levy at a special election, and that right should be recognized and allowed in the present case. The majority is giving a restricted effect to Act No. 28 by striking down the provision for a special election. Therein I think is error.
Let us take this case to illustrate the hardship that will be worked by the majority opinion: Suppose in any school district in Arkansas the school building should be destroyed by fire or tornado the day after the annual school election. Under the majority opinion, the District would have to wait until the next annual school election before bonds could be voted to build a new building. I cannot believe that the people of Arkansas intended to restrict the powers of the school districts in such an extremity. The Amendment No. 40 shows on its face that it was its purpose to enlarge the powers of the school districts rather than to restrict such powers.
I emphasize that there is nothing in Amendment No. 40 which prohibits the voting of the continuing levy at a special election. In the absence of such prohibition, I submit that the Amendment No. 40 should not be strictly construed — as the majority is doing — so as to restrict a power previously possessed by school districts — i.e., special elections — when the entire Amendment No. 40 shows that its purpose was to enlarge the power of school districts.
Therefore I most respectfully dissent. *Page 776